SIBLEY, Circuit Judge
(concurring).
It is true that the fraud which deters or prevents one from asserting his cause of action so as to toll the statute of limitations is actual moral fraud. To prove it against this Company some agent who acted for it must have been guilty of such fraud. But it can be inferred from circumstances, even slight circumstances. Georgia Code Sect. 37-706 reads: “Fraud may not be presumed, but, being in itself subtle, slight circumstances may be sufficient to carry conviction of its existence.” Mrs. McLean did not, according to her, know the policy was in force, since the premium note was not paid. But the agents of the Company, on learning that the policy had been delivered with a recital that the premium had been paid, and that another agent had taken and discounted a note for part of the premium, might be found to know that the premium had been paid though not turned in to the home office, and that the policy was in force; and Mrs. McLean’s offer to exchange a $5,000 asset for a $200 liability showed ignorance on her part which was purposely taken advantage of. The policy was taken out of the State, and no disclosure of its existence ever made to anyone who really represented the estate to which it was payable. If its being gotten from her, and its existence thereafter concealed from those interested in its collection, with the intention of depriving the estate of both the knowledge and the evidence of this asset, Mrs. McLean alone knowing of it and she believing it not of force, I think a moral fraud which deterred and prevented the administrator of the estate from suing would exist. There are many circumstances pointing to good faith, and the great lapse of time and death of witnesses ought to put a check on too hasty inferences. But I think a jury question exists on this point.